DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites each of the engagement features comprises a post and a tab. This limitation is recited in claim 2, from which claim 9 depends. Claim 9 also recites the tab including a tab wall portion which was recited in claim 5, from which claim 9 also depends. Therefore it is unclear if applicant is reciting another post, tab and tab wall portion or if the engagement feature comprises one post, tab and tab wall. For examination purposes each engagement feature is assumed to comprise only one post, tab and tab wall portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10-13 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popoff et al. US 6,113,781.

	Claims 1, 11 and 19, Popoff teaches a filtration assembly comprising: a filter housing comprising a base (412) and a cover (428) including an underside having one or more retainer features (490, 542), the cover removably coupled to the base, and a filter element (424) removably installed within the base when the cover is coupled to the base, the filter element comprising: filter media (426) and an endplate (467) coupled to one end of the filter media, the endplate comprising an outer perimeter and one or more engagement features (488, 532) protruding from the outer perimeter, the one or more engagement features engaging the one or more retainer features in the cover upon 
	Claims 2-5, 8, 10, 12-13, 18 and 20-21, Popoff further teaches the endplate comprises a top surface and a bottom surface, the outer perimeter extends axially between the top surface and the bottom surface, and wherein each of the engagement features comprises a post (488) and a tab (532), the post positioned proximate the top surface and the tab positioned proximate the bottom surface, with respect to one another (fig. 28-31); each tab extends below the bottom surface of the endplate (fig. 28-31); each of the retainer features comprises a protrusion (portion surrounding 542) and a slot (490), the protrusion extending substantially axially along an inner perimeter of the cover and the slot forming a pathway (fig. 22-32); each of the engagement features comprises a sloped portion (534) and a tab wall portion extending axially along the outer perimeter (fig. 28-31); each retainer feature comprises the slot engaging with a respective endplate post and the protrusion of the cover engages with a tab wall portion of a respective endplate tab when the endplate is inserted into the cover (fig. 22-32); and the endplate comprises a top surface and a bottom surface, the outer perimeter extends axially between the top surface and the bottom surface, and the engagement feature comprises a first portion (488) and a second portion (532), the first portion configured to engage with a protrusion (540) of the cover and the second portion configured to engage with a slot (490) of the cover (fig. 22-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7, 9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popoff et al. US 6,113,781 in view of Bloomer US 6,299,661.

	Claims 6 and 14, Popoff teaches the filtration assembly and filter element of claims 5 and 13 where the sloped portion extends outward from the outer perimeter (fig. 28-29) but does not teach an angle of the sloped portion increasing in clockwise direction.
	Bloomer teaches a filtration assembly comprising a filter housing, a filter element removably installed within the housing, the filter element comprising: filter media (16) and an endplate (16) comprising an engagement feature comprising a post (122) and a tab (24), the tab comprises a sloped portion (the portion that slides over (32)) and a tab wall portion (the portion that engages with (32)), the sloped portion extends outwardly from an outer perimeter, an angle of the sloped portion increasing in a clockwise direction (fig. 1-3). The recited engagement feature is a known type of connection in the art as demonstrated by Bloomer and would have been recognized as a functional equivalent to the engagement feature of Popoff. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 16 and 17 recite only intended uses of the engagement features of the filter element with a cover and do not provide any further structural limitations to the filter element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778